
	
		I
		112th CONGRESS
		2d Session
		H. R. 6707
		IN THE HOUSE OF REPRESENTATIVES
		
			December 27, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Child Care and Development Block Grant Act
		  of 1990 to authorize a national toll-free hotline and website, to develop and
		  disseminate child care consumer education information for parents and to help
		  parents access child care in their community, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Care and Resources Education Act
			 of 2012.
		2.PurposeThe purposes of this Act are—
			(1)to develop and
			 disseminate child care consumer education information for parents; and
			(2)to assist parents
			 in finding safe, affordable, and quality child care in their community.
			3.FindingsCongress makes the following
			 findings:
			(1)Nearly 11,000,000
			 children under age 5 are in some type of child care setting every week.
			(2)Numerous reports
			 have found that child care is hard to find in many communities throughout the
			 United States.
			(3)A
			 2010 study by the National Institute of Child Health and Human Development
			 found children who received high-quality care in the first few years of life
			 scored higher on measures of academic and cognitive achievement when the
			 children were 15 years old, and were less likely to misbehave, than children
			 enrolled in low-quality care in those years.
			(4)More than
			 1,000,000 families a year receive assistance in finding child care through a
			 national child care hotline and website, with nearly half the calls to the
			 hotline coming from military families who are faced with deployment and need to
			 find child care in their new community.
			(5)The national child
			 care hotline had 57,000,000 page views by parents looking for child care in
			 their community as well as parents looking for information about selecting a
			 child care provider.
			(6)Over 200,000
			 publications were mailed to parents last year, in both English and Spanish, by
			 the operator of the national hotline and website, to provide consumer education
			 to parents looking for child care.
			4.AmendmentSection 658O(a) of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858m) is amended by adding at
			 the end the following:
			
				(3)National
				toll-free hotline and websiteThe Secretary shall reserve not
				less than $1,000,000 of the amount appropriated under this subchapter for each
				fiscal year for the operation of a national toll-free hotline and website, to
				develop and disseminate child care consumer education information for parents
				and to help parents access safe, affordable, and quality child care in their
				community.
				.
		
